ON REMAND FROM THE SUPREME COURT

PER CURIAM.
In compliance with the opinion of the Supreme Court of Florida in Leisure Resorts, Inc. v. Frank J. Rooney, Inc., 654 So.2d 911 (Fla.1995), we have considered the remaining issues raised in this appeal and are of the view that they are not fully dispositive of the case. Accordingly, this case is remanded for new trial in which the lower court can provide the proper jury instructions with respect to the contractor’s statutory warranty. The lower court’s attention is also invited to the holding of Houdaille Industries, Inc. v. Edwards, 374 So.2d 490 (Fla.1979), which permits recovery only if the party seeking indemnity is without fault. The instruction previously given below is not consistent with Houdaille and should be reconsidered upon retrial. Further, the present state of the record on the award of damages and attorney’s fees raises serious questions about the sufficiency of the evidence to support such awards and should also be revisited.
REVERSED and REMANDED to the trial court for further proceedings consistent herewith and consistent with the opinion of the supreme court.
WARNER and SHAHOOD, JJ., and MAGER, GERALD, Senior Judge, concur.